DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I, claims 1-25,33-36, in the reply filed on 3/16/2021 is acknowledged. Claims 26-32 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group I, there being no allowable generic or linking claim.
Information Disclosure Statement
The information disclosure statement filed 12/21/2018 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because Li et al. (US 8626257 B2) pertains to an analyte sensor which is not related to the present invention. Thus, it is unclear as to the relevancy of this prior art, since applicant failed to explain such relevancy.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).


Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
The drawings are objected to because the photographs are not clear enough to show all the structures that are being claimed. In addition, there are no reference numerals being labeled for representing each structural elements. Noting that if applicant does add these numerals, they also need to be reference in the specification.  
	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5,6 & 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claim 5, the limitation of “the top” lacks prior antecedent basis.
For claim 19, the limitation of “the lid” lacks prior antecedent basis. 
Claim 6 depends on claim 5, thus, is also rejected the same.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further 

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 23-25 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 23-25 further defined the type of animal in the system, which does not further limit the parent claim in defining the structure of the system. The animal was merely part of the preamble for a functional recitation of the system. In addition, claiming a positive recitation of an animal that is not part of the invention could be a potential 101 issue. However, the examiner is not giving applicant a 101 issue because the examiner believes that it is not the intention of the applicant to positively claim the animal type. 
	Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3,5,7-9,11,13,15-17,19,21-23,33,35 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Ishikawa et al. (JP 07227167 A). Note, a machine translation has been attached for JP 07227167 A, thus, will be referenced to herein.
 	For claim 1, Ishikawa et al. disclose a system for reducing aggression within a small animal population, the system comprising: a cage (1) configured to house two or more small animals, the cage including a floor and walls extending substantially perpendicular from the floor (see figures, self-explanatory); a common milieu area (area or open space where ref. 7 occupies and/or area in the back where ref. 8 occupies) within the cage; two segregated individual nesting areas (fig. 2, areas in the back end where ref. 8 is located, starting from where refs. 3,4 separate the cage) within the cage; and a removable dividing wall (2,3) positioned within the cage substantially perpendicular to the floor and separating the two segregated individual nesting areas from each other.  
	For claim 2, Ishikawa et al. disclose wherein the cage is transparent (para. 0010 of translation).  

	For claim 7, Ishikawa et al. disclose wherein the floor comprises a substantially flat surface (see figures, self-explanatory).  
	For claim 8, Ishikawa et al. disclose wherein the floor is substantially rectangular (see figures, self-explanatory).  
	For claim 9, Ishikawa et al. disclose wherein the walls extended substantially perpendicular upward from the floor (see figures, self-explanatory). 
	For claim 11, Ishikawa et al. disclose wherein the dividing wall has a hole (11) between the two segregated individual nesting areas.  
	For claim 13, Ishikawa et al. disclose wherein the removable dividing wall is formed in a substantially rectangular plate shape (see figures, self-explanatory; also, para. 0010 of the translation states that the dividing wall is a plate).  
	For claim 15, Ishikawa et al. disclose wherein both the cage and the dividing walls are formed of plastic (para. 0010 of the translation).  
	For claim 16, Ishikawa et al. disclose wherein an edge of the removable dividing wall contacts one of the walls in a substantially perpendicular fashion (see figures, self-explanatory; for example, fig. 2, the edge that touches the back wall near where ref. 2 is pointing at).  
	For claim 17, Ishikawa et al. disclose wherein an edge of the removable dividing wall is positioned substantially perpendicular to, but does not contact, one of the walls (see figures, self-explanatory; for example, figs. 1-2, the edge where ref. 7 connects to 
	For claim 19, Ishikawa et al. disclose wherein the removable dividing wall is held in place by the lid (the lid 18 does help to hold the dividing wall down).  
	For claim 21, Ishikawa et al. disclose wherein the two segregated individual nesting areas each have access to the common milieu area within the cage such that a first small animal from the small animal population can pass from the common milieu area into either of the two segregated individual nesting areas (by way of opening 11 and/or if the animal is small enough, it can go through ref. 7 and the notched area where ref. 8 is inserted).  
	For claim 22, Ishikawa et al. disclose wherein the two segregated individual nesting areas are connected by the common milieu area within the cage (the common area can be where ref. 7 is located and/or the open notched area where ref. 8 is located; also, the front area where ref. 7 is inserted can be accessible by the animals from either side of the dividing wall either by going through opening 11 or if the animal is small enough, it can crawl in the area of ref. 7 or in the notched area in the back near ref. 8).  
	For claim 23, Ishikawa et al. disclose wherein the small animal is a rodent (para. 0010 of translation).  
	For claims 33 & 35, the limitation has been explained in the above, thus, please see above.	
Claims 1,2,5,7-9,11,13,17,19,21,22,33,35 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Ho (US 20100282179 A1).
For claim 1, Ho discloses a system for reducing aggression within a small animal population, the system comprising: a cage (9) configured to house two or more small animals, the cage including a floor and walls extending substantially perpendicular from the floor (see figures, self-explanatory); a common milieu area within the cage (fig. 4, the empty space or area in front of ref. 8); two segregated individual nesting areas (left and right sides of the divider 8) within the cage; and a removable dividing wall (8,8’) positioned within the cage substantially perpendicular to the floor and separating the two segregated individual nesting areas from each other.  
	For claim 2, Ho discloses wherein the cage is transparent (para. 0021, rear panel 3 is transparent).  
	For claim 5, Ho discloses a lid (5) affixed to the top of the walls of the cage.  
	For claim 7, Ho discloses wherein the floor comprises a substantially flat surface (see figures, self-explanatory).  
	For claim 8, Ho discloses wherein the floor is substantially rectangular (see figures, self-explanatory).  
	For claim 9, Ho discloses wherein the walls extended substantially perpendicular upward from the floor (see figures, self-explanatory).  
	For claim 11, Ho discloses wherein the dividing wall has a hole between the two segregated individual nesting areas (8’ is part of the dividing wall and it has holes, see fig. 6).  
	For claim 13, Ho discloses wherein the removable dividing wall is formed in a substantially rectangular plate shape (see figures, self-explanatory).  

 	For claim 19, Ho discloses wherein the removable dividing wall is held in place by the lid (the divider 8,8’ is held in the grooves 51 of the lid 5).  
	For claim 21, Ho discloses wherein the two segregated individual nesting areas each have access to the common milieu area within the cage such that a first small animal from the small animal population can pass from the common milieu area into either of the two segregated individual nesting areas (see fig. 4, the common area is the front area when the divider 8,8’ are retracted).  
	For claim 22, Ho discloses wherein the two segregated individual nesting areas are connected by the common milieu area within the cage (see fig. 4). 
	For claims 33 & 35, the limitation has been explained in the above, thus, please see above teaching of Ho. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 4 & 34 are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa et al. (as above) in view of Goldberg et al. (US 7487744 B1).
 	For claims 4 & 34, Ishikawa et al. are silent about wherein the dividing wall is opaque, and wherein the dividing wall is configured to provide line-of-sight evasion between a dominant small animal on a first side of the dividing wall and a subordinate small animal on a second side of the dividing wall.  
	Goldberg et al. teach a system for animal comprising a dividing wall (1901) that is opaque, and wherein the dividing wall is configured to provide line-of-sight evasion between a dominant small animal on a first side of the dividing wall and a subordinate small animal on a second side of the dividing wall (functional recitation to which the opaque wall of Goldberg et al. can and does performed the intended function).  It would have been obvious to one having ordinary skill in the art at the time the invention was made or filed to have the dividing wall of Ishikawa et al. be opaque as taught by Goldberg et al., in order to allow privacy for the animal when resting or the like. 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa et al. (as above) in view of Harte et al. (US 20120234256 A1).
 	For claim 6, Ishikawa et al. are silent about wherein the lid is transparent.
Harte et al. teach a system for animal comprising a lid (153 or 155) that is transparent (para. 0039). It would have been obvious to one having ordinary skill in the art at the time the invention was made or filed to use a transparent lid as taught by .
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa et al. (as above) in view of Oshima et al. (US 20140245966 A1).
 	For claim 10, Ishikawa et al. are silent about wherein the walls extend upward from the floor such that the perimeter of the top of the walls is larger than the perimeter of walls where they attach to the floor.  
	Oshima et al. teach a system for animal comprising walls (4) extend upward from a floor (bottom of the container) such that a perimeter of a top of the walls is larger than the perimeter of walls where they attach to the floor (see fig. 1, self-explanatory). It would have been obvious to one having ordinary skill in the art at the time the invention was made or filed to modify the shape of the cage of Ishikawa et al. to have the walls extend upward from the floor such that the perimeter of the top of the walls is larger than the perimeter of walls where they attach to the floor as taught by Oshima et al., since a mere change in size or shape of a component is generally recognized as being within the level of ordinary skill in the art (in order to have the mouth of the cage larger to place other components such as water and food contains thereon). In re Rose, 105 USPQ 237 (CCPA 1955).   
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa et al. (as above) in view of Deitrich et al. (US 20020069834 A1).
 	For claim 12, Ishikawa et al. are silent about a common water and food area.  
. 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa et al. (as above) in view of Tominaga (US 6684817 B1).
 	For claim 14, Ishikawa et al. are silent about wherein the removable dividing wall is formed of cardboard or corrugated paper or corrugated cardboard.  
	Tominaga teaches a system for animal comprising a removable dividing wall (2) being formed of cardboard or corrugated paper or corrugated cardboard (see abstract). It would have been obvious to one having ordinary skill in the art at the time the invention was made or filed to manufacture the dividing wall of Ishikawa et al. out of cardboard or corrugated paper or corrugated cardboard as taught by Tominaga, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious choice (the cardboard material is inexpensive, light weight and excellent thermal insulation as taught by Tominaga).  In re Leshin, 125 USPQ 416.
Claim 18 is rejected under 35 U.S.C. 102(a)(1)/(a)(2) as anticipated by Ishikawa et al. or, in the alternative, under 35 U.S.C. 103 as obvious over Dematteis (US 20110265731 A1).

 However, if applicant disagrees with interpretation, then Dematteis teaches a system comprising a cage having a removable dividing wall (12) that is held in place by a feed hopper (26,27). It would have been obvious to one having ordinary skill in the art at the time the invention was made or filed to have the removable dividing wall of Ishikawa et al. be held in place by a feed hopper as taught by Dematteis, in order to allow the user to place food in the feed hopper in the event the user does not wish to use the auto feeding device, and at the same time be supported on the feed hopper.  
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa et al. (as above) in view of Keating et al. (US 20120000428 A1).
 	For claim 20, Ishikawa et al. are silent about wherein each of the two segregated individual nesting areas includes a square of compressed cotton.  
 	Keating et al. teach a system for animal comprising a rectangular compressed cotton bedding for nesting areas (para. 0008,0016,0022).   It would have been obvious to one having ordinary skill in the art at the time the invention was made or filed to include a rectangular compressed cotton bedding as taught by Keating et al. in the nesting areas of the system of Ishikawa et al. in order to provide “a soft nesting area for the animal and also keep the animal dry” (abstract of Keating).
Claims 24 & 25 are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa et al. (as above).
For claim 24, Ishikawa et al. teach rodents but did not specifically list the rodents to be selected from the group consisting of a rat, a mouse, a hamster and a guinea pig.  It would have been obvious to one having ordinary skill in the art at the time the invention was made or filed to select rodents such as a rat, a mouse, a hamster and a guinea pig in the system of Ishikawa et al. depending on the user’s preference of animal for the studies and to be housed in the system. 
	For claim 25, Ishikawa et al. teach a small animal such as a rodent but did not specifically state wherein the small animal is a mouse.  It would have been obvious to one having ordinary skill in the art at the time the invention was made or filed to select a mouse, depending on the user’s preference of animal for the studies and to be housed in the system.
Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Ho (as above) in view of Matteson et al. (US 20110168104 A1).
 	For claim 36, Ho teaches the system as explained in the above, thus, please see above. Not explained are: three segregated individual nesting areas within the cage; a first removable dividing wall positioned between a first nesting area of the three segregated individual nesting areas and a second individual nesting area of the three segregated individual nesting areas; and a second removable dividing wall positioned between the second individual nesting area of the three segregated individual nesting areas and a third individual nesting area of the three segregated individual nesting areas.

	The combination of Ho as modified by Matteson et al. is silent about using three segregated individual nesting areas within the cage; hence, a first removable dividing wall positioned between a first nesting area of the three segregated individual nesting areas and a second individual nesting area of the three segregated individual nesting areas; and a second removable dividing wall positioned between the second individual nesting area of the three segregated individual nesting areas and a third individual nesting area of the three segregated individual nesting areas.
	It would have been obvious to one having ordinary skill in the art at the time the invention was made or filed to use three segregated individual nesting areas within the cage of Ho as modified by Matteson et al. so as to have a first removable dividing wall positioned between a first nesting area of the three segregated individual nesting areas and a second individual nesting area of the three segregated individual nesting areas; and a second removable dividing wall positioned between the second individual nesting area of the three segregated individual nesting areas and a third individual nesting area of the three segregated individual nesting areas, depending on the number of animals . 
Claims 3 & 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ho (as above) in view of Ishikawa et al. (as above). 
 	For claim 3, Ho is silent about disclose wherein the dividing wall is transparent or translucent. As stated in the above, Ishikawa et al. teach a system comprising a dividing wall (2) that is transparent or translucent (para. 0010 of translation).  It would have been obvious to one having ordinary skill in the art at the time the invention was made or filed to have the dividing wall of Ho be transparent or translucent as taught by Ishikawa et al. in order to allow the animals to see each other but yet separated. 
	For claim 15, Ho is silent about wherein both the cage and the dividing walls are formed of plastic (para. 0010 of the translation). As stated in the above, Ishikawa et al. teach a system wherein both the cage and the dividing walls are formed of plastic (para. 0010 of the translation).  It would have been obvious to one having ordinary skill in the art at the time the invention was made or filed to have both the cage and the dividing walls of Ho be formed of plastic as taught by Ishikawa et al., since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use (plastic is a known material for light weight and durability) as a matter of obvious choice.  In re Leshin, 125 USPQ 416.
Claims 4 & 34 are rejected under 35 U.S.C. 103 as being unpatentable over Ho (as above) in view of Goldberg et al. (as above).
 	For claims 4 & 34, Ho is silent about wherein the dividing wall is opaque, and wherein the dividing wall is configured to provide line-of-sight evasion between a 
	Goldberg et al. teach a system for animal comprising a dividing wall (1901) that is opaque, and wherein the dividing wall is configured to provide line-of-sight evasion between a dominant small animal on a first side of the dividing wall and a subordinate small animal on a second side of the dividing wall (functional recitation to which the opaque wall of Goldberg et al. can and does performed the intended function).  It would have been obvious to one having ordinary skill in the art at the time the invention was made or filed to have the dividing wall of Ho be opaque as taught by Goldberg et al., in order to allow privacy for the animal when resting or the like. 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ho (as above) in view of Harte et al. (as above).
 	For claim 6, Ho is silent about wherein the lid is transparent.
Harte et al. teach a system for animal comprising a lid (153 or 155) that is transparent (para. 0039). It would have been obvious to one having ordinary skill in the art at the time the invention was made or filed to have the lid of Ho be made transparent as taught by Harte et al., in order to allow the user to view inside the system without disturbing the animals therein.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ho (as above) in view of Oshima et al. (as above).
 	For claim 10, Ho is silent about wherein the walls extend upward from the floor such that the perimeter of the top of the walls is larger than the perimeter of walls where they attach to the floor.  
 et al. teach a system for animal comprising walls (4) extend upward from a floor (bottom of the container) such that a perimeter of a top of the walls is larger than the perimeter of walls where they attach to the floor (see fig. 1, self-explanatory). It would have been obvious to one having ordinary skill in the art at the time the invention was made or filed to modify the shape of the cage of Ho to have the walls extend upward from the floor such that the perimeter of the top of the walls is larger than the perimeter of walls where they attach to the floor as taught by Oshima et al., since a mere change in size or shape of a component is generally recognized as being within the level of ordinary skill in the art (in order to have the mouth of the cage larger to place other components such as water and food contains thereon). In re Rose, 105 USPQ 237 (CCPA 1955).   
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Ho (as above) in view of Tominaga (as above).
 	For claim 14, Ho is silent about wherein the removable dividing wall is formed of cardboard or corrugated paper or corrugated cardboard.  
	Tominaga teaches a system for animal comprising a removable dividing wall (2) being formed of cardboard or corrugated paper or corrugated cardboard (see abstract). It would have been obvious to one having ordinary skill in the art at the time the invention was made or filed to manufacture the dividing wall of Ho out of cardboard or corrugated paper or corrugated cardboard as taught by Tominaga, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious choice (the cardboard .
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Ho (as above) in view of Keating et al. (as above).
 	For claim 20, Ho is silent about wherein each of the two segregated individual nesting areas includes a square of compressed cotton.  
 	Keating et al. teach a system for animal comprising a rectangular compressed cotton bedding for nesting areas (para. 0008,0016,0022).   It would have been obvious to one having ordinary skill in the art at the time the invention was made or filed to include a rectangular compressed cotton bedding as taught by Keating et al. in the nesting areas of the system of Ho in order to provide “a soft nesting area for the animal and also keep the animal dry” (abstract of Keating).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T NGUYEN whose telephone number is (571)272-6889.  The examiner can normally be reached on 9:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Son T Nguyen/Primary Examiner, Art Unit 3643